This appeal is from the refusal to take off a nonsuit. The opinion, written by Judge THOMPSON, states at length the facts and the reasons for the decision. The plaintiff lived in a house on a hillside in Pittsburgh. On the evening of December 25, 1936, at a time when, as she says, "it was very dark," she went up a steep pathway to her sister's house and in returning, after having reached a point about twenty feet from her house, she made a misstep, resulting in injury to herself. At another point in her evidence she said: "It was awfully dark; there was no light anywhere around." Snow was falling and turning into slush. A stairway which had once occupied the path had been removed in June or July, 1936; apparently, after that, people went up or down on steps dug out of the hillside. She was familiar with such pathway as there was, but could not see where she was stepping. Obviously her own negligence contributed to the injury.
Judgment affirmed. *Page 111